%,”   OFFICE OFTHE   ATTORNEYGENERAL   OFTEXAS
                        AUSTIN
                Senator Bernghfea Brewdi.oe,   Page 2



                     Oarrlor' as defined In the prooedlng eeotion
                     lhail not br held to lnoludet*
                             ( P nr e g rlb"
                                           epofh the orIgIna bill (S.B. No. 12l))
                 ~._~
                    ,...
                      :...<,:
                           ' *(b) Any person tranrportlnghIe own employeer,
                      oi t~eportlng his own rur implownte, live&oak
                      livestook   reedrtufir,dai~&mduote, hortloulturai
                    .;pmau0f8,    ri0mi PPO~UO*S~; ~JP~OU~*UP~~pOauOtr
                      or wool and mhair to and mm tJi0       areti0r produo-
                      tlon anu to and from the 8arket or plaoe or atorage
                      th0~00r; pr0bvia0a,    howwor,  the p08888d0n 0r au0h
                      goods, w,areeand merohandlem,enwaeratrdIn thir
                      .eubdIv~eion,br suoh oarrler under 8 bona ride aon-
                       rfgnmont oontraot, ahall ror the porpo~e 0r this
                       Aot, be dremed ownership,II euoh oonrIgment I8
                       mere17 inoIdenta1to the~regular,lbparste,rIxed
                       and letablirhedbueInees of the ooulgnoe, other
                 1: than a transportationburlneae~ nor'
                   ',
                         ; (P-mph         *b* or tti rubatitutebsll)
                            *(a) AnJ perron traneportlngiarm LEplemente,
                 ‘. : ur88t00k,   liv86took    reedetufr8,   ad7   produets,
                      hortioulturalpmauota, floral oroduote,      rgriaul-
                      t*al prodioto, or wool anb mohlr 0r whioh rush
                      person 18 the bona fide owner on a vehiole 0r whLoh
                      ho is the~bona ride ownrr.to and fron.the area 0r
                     iIproauetIon and to and from the m&rket or plaoe or
                       &or&o    thereor: prorIdded, howvec, If such per-
                       son (other than a traqeportationaOrpaW) ham in
                      hi6 possession under a bona tide oaneIgnmentoon-
                       traot livestook,wool, mohair, lilk and oream,
                       fmsh fruits and vegetablea,am an Inoldentto a
                       separate,fixed and establirhedbusiness oonduct-
                       r& by hia the eald poeeeaelon   shall IJOdesm6d
                       ownership under this Aot."
                           Paragraph *b* of the originalbill providesthat a
                 person rpa~transport his own emplojeo8; 9uoh Is not prwided
                 for u paragraph *b* or the nubstltutebill.
                           Parmraph *b* oi the subptltutebill providesthat
                 the person transportingthe ffoods lrmetbe the bona fide OVIM?
                 or the vehials uesd In conneotlon.therewIth uhlla paragraph


‘5:       .
     I
         ,..,


ti
      sbg..of‘the
                original bill contains PO suoh pro~lso.
                  Paragraph lb” of the orlglaal bill providestM
       a parse11w,    under a boma fide @oaaIgnmentoontraot,tmms-
       port r-~upiOrsBt~,     livestock,livestock  reeaetuffr,m2.7
       pyoau0t8, &0rtfoulturalproauot6, fforal pr0au0t0,8gria.L
    'I tpCaXpro&~Ots, wool aad mohair. o,aragraph*bm of the sa&
       etltuto bill  provl~sb that a person may under a bona ride
       co~olgment ooiitraat,  transport livestock,wool, aohalr,
       r%lk and erem, rreeh rrmxk 8k3avegetables.
                  Piragrciph rb* of .theoriginal bill provideatk~t
       *the .p+si~~~on iii eaoh gmae, USU~S~'ha me-ai              . _.
      bg~euch oarrJ.ez?‘ukLer a boaa rids uoneignmeatuontraot,&aX
       . . . ly:ai3fmed .grrterah%p,..ir    ouch ~ohaignmfmtia mrely 3s
       oI~rntal't0the'regialar,~separate,        Shed md established
      bui$nees &the eonaignee, other tbsa a transportationM-
       nese.' Page qh-..*bs of the subetl.tote        bill provides #ii
      '&~$[per~~oa,  rother than a transportationoompmr) haa in Ztlw
      poeeoeeioa Pnd0l.a bona.flde OOBt3igBMBt         oontraot(emment-
       &og.eMOifid items).ae fan Iaoident~:to       a aepuate,  fIxed ti
       egtabZl&ea',bueIneseoonaaotoab7 him the mid poaeeesttoll
       shall j10de~bod ownursh%p ander t@le.Aot,g Yblle there ir
       a'r~IatIo~~%n the language.asebIt w0ala sehm that the w
      +ieiions: 0s elthar   bill  will   prenent a pereon, as definedW
       tho -Aot,.fyoa tmeporting gooda, ui3re8and lerchandi88um5-m
       a coasIgment,contraot where the establishedbuelneseof said
       pereon 16 thet of traaaportloggoods, wares and merohaadI8e.

c                lktrust   that we have satlefaotorll~oomplledvlth
      rour request.
                                               Very truly moors




                                                           Asalstant
      L8:Ln